Citation Nr: 0428978	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  04-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1946, from March 1947 to August 1958, and from May 1959 to 
November 1960.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD.  

In June 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO most recently issued a VCAA notice letter to the 
veteran in connection with his current appeal in January 
2004.  However, any additional notification or actions 
required as a result of new or revised regulations or updated 
interpretations of the VCAA issued after the date of this 
Board decision should be provided during the course of this 
Remand.

The veteran contends that he has PTSD as a result of his 
active service.  In particular, the veteran has stated that 
the was awarded a Combat Infantryman Badge (CIB) and that he 
served in the Pacific theater of war during World War II, and 
served in combat against Japanese forces.  The available 
service records do not show that he was awarded any honors or 
decorations during the more than 17 years of his service.  
The records in this regard appear incomplete, as other 
portions of the records reflect that he should, at a minimum, 
have received recognition for service outside the United 
States in excess of six months.  The service records obtained 
do not include a list of units to which the veteran was 
assigned.  However, service medical records associated with 
the claims file reflect that he served in the infantry.

The Board also notes that the medical opinion of record as to 
whether a diagnosis of PTSD is appropriate is divided.  The 
examiner who conducted a May 2003 VA examination opined that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  However, his treating VA provider has provided medical 
statements which reflect that a diagnosis of PTSD has been 
assigned.  After additional development as to the veteran's 
units of assignment, dates of such assignments, and military 
occupational specialty during assignments, is obtained, 
another VA examination should be conducted.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations, especially obligations 
described in guidelines issued after this 
BVA Remand, have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Although the veteran has been advised of 
the evidence and information necessary to 
substantiate his claim and has been 
informed as to whether he or VA would 
bear the burden of producing or obtaining 
necessary evidence or information 
currently associated with the file, and 
of the appropriate time limitation within 
which to submit any evidence or 
information, he should again be advised 
of this information as development 
directed in this Remand proceeds.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

3.  The VBA AMC should request from the 
National Personnel Records Center (NPRC) 
the veteran's complete personnel and 
administrative records, including 
personnel evaluations, which would 
establish what units he was assigned to, 
the locations in which the units to which 
he was assigned during that service, and 
the activities of the units.  

In particular, every effort should be 
made to obtain the complete history of 
the veteran's service and locations prior 
to his discharge in December 1946.

In addition, any available records of 
medical treatment, especially separately-
filed clinical records of counseling or 
mental health treatment, including 
treatment in 1942 or 1943 at Parris 
Island, South Carolina, at Hammer or 
Hamilton Field, California, in January 
through February 1943, at Tripler Air 
Force Base in July 1944, at Walter Reed 
Army Hospital in 1960 or 1961.

If NPRC is unable to locate any 
additional records, or if the records 
have been destroyed, ask for specific 
confirmation of that fact.  If there are 
additional records available which have 
not been released, ask NPRC to specify 
how release of the additional records 
could be obtained.

4.  The veteran should again be afforded 
the opportunity to identify any 
additional relevant information, 
including the names and locations of any 
VA or non-VA facilities at which he 
received medical treatment proximate to 
his service.  

He should also be requested to identify 
any non-VA medical care providers who 
have treated him for a psychiatric 
disorder since June 2004.  He should 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  Identified private 
treatment records should be requested 
directly from the healthcare providers.

Updated clinical records from the 
Phoenix, Arizona VA Medical Center, or 
any other treating VA Medical Center 
identified by the veteran, from June 2004 
to the present, should be obtained.

In any event, the veteran should be 
specifically asked to provide or identify 
any evidence in his possession or which 
he is aware may be available that 
pertains to the claim.  In particular, 
the veteran should be asked to provide 
any information which would assist in 
verifying that he serviced in combat or 
was exposed to stressors in service.

5.  If additional development is 
necessary to establish whether the 
veteran engaged in combat with the enemy 
or was exposed to alleged stressors, the 
VBA AMC should ask the United States 
Armed Services Center for Unit Records 
Research (CURR) to provide the unit 
history(ies) for the unit to which he was 
assigned during a period of war (WWII or 
the Korean conflict), or its higher level 
command, if no unit history(ies) is/are 
available.

6.  After the development above is 
completed, if no record is located which 
verifies that the veteran was awarded the 
CIB or other award denoting that he 
engaged in combat with the enemy, a 
summary of the dates of the veteran's 
service, the locations to which he was 
assigned during that service, his MOS, 
and evidence that the veteran served in 
combat, should be prepared.


7.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

8.  The veteran should be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

9.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

10.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  

In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCURR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

12.  The VBA AMC should then schedule the 
veteran for a VA psychiatric examination 
for the purpose of ascertaining whether 
he has PTSD linked to service, or whether 
any psychiatric disorder(s) found on 
examination is/are a result of active 
service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCURR and/or 
the VBA AMC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis he/she must 
specifically identify which stressor(s) 
detailed in the USASCURR's and/or the 
VBA/AMC's report is/are responsible for 
that conclusion.  .

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.  Any and all opinions must be 
accompanied by a complete rationale.

13.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

14.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


